

FIRST AMENDMENT TO OFFICE LEASE




FIRST AMENDMENT TO OFFICE LEASE (“Amendment”), dated as of the 12th day of
November 2012, by and between Vector Group Ltd., a Delaware corporation
("Tenant") and Frost Real Estate Holdings LLC, a Florida limited liability
company ("Landlord").


WI TN E S S E T H:


WHEREAS, Landlord and Tenant entered into that certain Office Lease dated
September 10, 2012 (the “Lease”); and




WHEREAS, the parties wish to modify the terms of the Lease, effective as of
November 12, 2012, as more particularly set forth below.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties hereto agree as follows:


1.The recitals set forth above are true and correct and by this reference are
incorporated herein in their entirety. All capitalized terms contained in this
Amendment that are not otherwise defined herein shall, for the purposes hereof,
have the same meanings as are ascribed to them in the Lease.


2.Section 1.7 of the Lease, entitled “Commencement Date:” shall be deleted in
its entirety and replaced by the following:


“The earlier of (i) the date Tenant completes construction and occupies the
Premises or (ii) May 12, 2012. Tenant will be permitted to have access to the
Premises in advance of the Commencement Date, provided that such access and
utilization by Tenant of the Premises shall be subject to all of the terms and
conditions of this Lease, excluding the obligation to pay rent prior to the
Commencement Date”


3.     Miscellaneous.


(a) As modified by this Amendment, the Lease remains in full force and effect
and is hereby ratified and confirmed.


(b) The covenants, agreements, terms and conditions contained in this Amendment
shall bind and inure to the benefit of the parties hereto and, except as
otherwise provided in the Lease as amended hereby, their respective legal
successors and assigns.


(c) This Amendment may not be changed orally. Changes may be effected only by
written instrument signed by both Landlord and Tenant. In the event of a
conflict between this Amendment and the Lease, this Amendment shall control to
the extent of any such conflict.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


 
 
 
 
 
LANDLORD:
 
 
Frost Real Estate Holdings, LLC a Florida limited liability company
 
 
/s/ Steven D. Rubin
 
 
Name: Steven D. Rubin
 
 
Title: Vice President
 
 
 
 
 
TENANT:
 
 
Vector Group Ltd., a Delaware corporation
 
 
/s/ Marc N. Bell
 
 
Name: Marc N. Bell
 
 
Title: Vice President & General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




2

